Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A (AMENDMENT NO. 1) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 83-0245581 (IRS Employer Identification No.) 12645 49 th Street North Clearwater, Florida 33762 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.0 0 1 par value (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ As of February 22, 2016 the Company had 79,268,518 shares of Common Stock and 4,000,000,000 shares of Preferred Stock issued and outstanding. Table Of Contents EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A for the quarter ended December 31, 2015, amends the Form 10-Q that was originally filed on February 23, 2016 to include Exhibits 31 and 32 relative to the certifications by the Principal Executive and Principal Financial Officers of the Company, to include Exhibit 101 relative to XBRL information, and also the following disclosure updates: ● Corrected the total for “Accumulated Deficit” on the Statement of Changes in Stockholder’s Equity at December 31, 2015 ● Updated Note 5 – Long Term Debt to include disclosure of security, if any, associated with loans. ● Updated Note 6 – Notes Payable – Related Parties to correct the total for December 31, 2015. ● Updated Note 8 – Related Party Transactions to provide disclosure of security on loans. ● Updated Note 10 – Subsequent Events to include the financing sources associated with an acquisition. Except as described above, no other changes have been made to the Original Filing or any other exhibits. This Amendment speaks as of the filing date of the Original Filing and does not reflect events occurring after the filing date, or modify or update those disclosures that may be affected by subsequent events. As such, this Form 10–Q/A should be read in conjunction with the Original Filing. Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2015 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item4. Controls and Procedures 21 PART II – OTHER INFORMATION Item6. Exhibits 22 Signatures 23 2 Table Of Contents PART I Item 1. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, September 30, ASSETS Cash and equivalents $ $ Accounts receivable, net Inventory Other current assets Current assets from discontinued operations - - Total current assets Fixed assets, net Other assets Non-current assets from discontinued operations - - Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accounts payable – related parties Accrued expenses and other current liabilities Accrued expenses and other current liabilities – related parties Current portion of long term debt Current portion of notes payable – related parties - - Current liabilities from discontinued operations Total current liabilities Shareholder loans - Long term debt, net of current portion Notes payable – related parties, net of current portion Long term liabilities from discontinued operations Total liabilities Commitments and contingencies - - Shareholders’ deficit: Preferred stock, $.00001 par, authorized 5,000,000,000 shares; 4,000,000,000 issued and outstanding at December 31, 2014 and September 30, 2014 Common stock, $.001 par; authorized 500,000,000 shares; 74,168,518 and 69,093,518 issued and outstanding at December 31, 2015 and September 30, 2015 Subscription receivable ) ) Additional paid in capital in excess of par Retained deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS
